                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     I.R. A MINOR,                                      Case No. 21-cv-00726-DMR
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 88
                                  10     PETALUMA CITY SCHOOLS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On June 28, 2021, the court granted the parties’ stipulation regarding sealing documents

                                  14   using the minor Defendants’ full names and ordered the parties to file replacement documents

                                  15   identifying the minors using only their initials by July 6, 2021. [Docket No. 88.] The parties

                                  16   stipulated that the parties would “relat[e] the re-filed document to the original Docket Number,”

                                  17   and the court expressly ordered that “[e]ach corrected document shall be linked to the earlier

                                  18   version of that document on ECF.” Id. at 7 (emphasis removed). The order also identified the

                                  19   specific documents that would be sealed and re-filed using only the minors’ initials as well as the

                                  20   parties responsible for re-filing the documents. Id. at 2-4.

                                  21          After certain filing errors, the court issued an order on July 2, 2021 directing the Clerk’s

                                  22   Office to correct errors on the docket and notifying the parties that they are responsible for
                                       correcting any future filing errors themselves. [Docket No. 105.] The court expressly warned the
                                  23
                                       parties “that any further failure to comply with the court’s June 28, 2021 order may result in
                                  24
                                       sanctions.” Id.
                                  25
                                              The court has reviewed the list of documents the parties were ordered to re-file by July 6,
                                  26
                                       2021. Defendants P. Y., Michele Yeomans, Robert Yeomans, K. L., Kimberly Ann Thomason,
                                  27
                                       and Kevin Lewis have not re-filed the documents specified in the court’s June 28, 2021 order.
                                  28
                                   1   Accordingly, by no later than July 14, 2021, Defendants P. Y., Michele Yeomans, Robert

                                   2   Yeomans, K. L., Kimberly Ann Thomason, and Kevin Lewis shall show cause in writing why they

                                   3   should not be sanctioned for failing to comply with the June 28, 2021 order.

                                                                                                               ISTRIC
                                                                                                           ES D
                                   4
                                                                                                          T          TC
                                   5          IT IS SO ORDERED.                                         TA




                                                                                                                              O
                                                                                                    S




                                                                                                                               U
                                                                                                  ED
                                       Dated: July 12, 2021




                                                                                                                                RT
                                   6
                                                                                                                    D
                                                                                                              RDERE




                                                                                              UNIT
                                                                                                        S O O
                                   7                                                              IT IS
                                                                                       ______________________________________




                                                                                                                                      R NIA
                                                                                                      Donna M. Ryu
                                   8                                                          United States Magistrate Judge
                                                                                                                           . Ryu
                                                                                                               onna M




                                                                                               NO
                                                                                                        Judge D




                                                                                                                                      FO
                                   9




                                                                                                RT




                                                                                                                                  LI
                                  10
                                                                                                       ER




                                                                                                  H




                                                                                                                               A
                                                                                                            N                     C
                                                                                                                              F
                                  11                                                                            D IS T IC T O
                                                                                                                      R
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
